STONE, O. J.
The nature of the tenure by which a partnership holds land conveyed to it in its common, or partnership name, has, within a relatively short time, undergone a radical change in the light of English adjudication. — Parsons on Partnership, *369. And the American rule is b3r no means uniform, although in most of the States it is substantially the same as it is in Alabama — a status somewhat intermediate between the former and the present English rule. — lb. *371; Notes to Rapalje’s Bindley on Partnership, bottom pages 559,, 582-3,914 ; Lang v. Waring, 25 Ala. 625; Andrews v. Brown, 21 Ala. 437; Buchan v. Sumner, 2 Barb. Ch. 165; s. c., and note, 5 N. Y. Ch. Rep., annotated bottom page 599. In Alabama, the rule has been long uniformly declared to be, that when there is a conveyance of land to a partnership, in its-common, or firm name, no legal title vests in the partnership-as such. The legal title vests in the several persons composing the partnership as tenants in common, with all the attributes- and incidents of a tenancy in common, so far- as mere legal remedies can be enforced. Such title is chargeable with an *228equity, whenever the land is wanted to meet partnership debts, or'to secure equalization in division among the partners. Till equitable interposition is invoked, the status of the title is not changed. It remains a legal title in all the partners as tenants in common — the characteristics of joint tenancy being abolished by statute in this State. — Code, 1886, § 1837. And if, after satisfying partnership wants noted above, there remains a residuum of land, or of money for which land' was sold, such residuum, whether of land or its proceeds, retains all the attributes of land, in every particular in which realty is distinguished from personalty.—Andrews v. Brown, 21 Ala. 437; Lang v. Waring, 25 Ala. 625; Caldwell v. Parmer, 56 Ala. 405; Wood v. Montgomery, 65 Ala. 500; Slaughter v. Swift, 67 Ala. 494; Hatchett v. Blanton, 72 Ala. 423; Espy v. Comer, 76 Ala. 501; Brunson v. Morgan, Ib. 593; 3 Brick. Dig. 692, §§ 89, 95.
Robinson & Co. obtained a judgment against McAlester & Jackson, suing them in their common, or firm name, and not giving the names of the persons composing the partnership. Our statute — Code of 1886, § 2605 — authorizes a suit to be brought in this form, and declares that the judgment recovered in the action “binds the joint property of all the associates, in the same manner as if all had been made defendants, had been sued upon their joint liability, and served with process.” Oiir rulings upon this statute are, that under an execution issued upon such judgment, partnership property subject to execution, and only partnership property, can be levied on, or seized. Land conveyed to the partnership in its common, or firm name, can not be levied upon under such execution, because as a partnership it has neither a legal title, nor a perfect equity. Code of 1886, § 2892. It has no title which can be converted into a legal land title, in the partnership as a separate entity; because the legal title, being in the tenants in common as individuals, can not be forced out of them to meet partnership debts, or other parthership wants, except by a proceeding in equity which pro tanto destroys its characteristics as land, and converts it into personalty. This is in no sense the conversion of an equitable title to land into a legal land title. It is the conversion, through chancery powers, of a legal land title of tenants in common, into partnership, personal assets, for the payment of partnership debts and other partnership wants. See authorities above cited, particularly the able opinion of Chancellor Walworth in Buchan v. Sumner, supra; Freeman on Judgments, § 357»; 3 Pom. Eq. § 1166, n. 6.
A lot in the town of Florence, which had been held in the partnership name of McAlester & Jackson, had been conveyed *229by them as a firm, and as individuals, as mortgage security for a debt they owed, the mortgage containing a power of sale. The lot had been sold under the power, Mrs. Powers became the purchaser, and received a conveyance. Eobinson & Co., under their said judgment against McAlester & Jackson, attempted to redeem the land from Mrs. Powers under section 1883, Code of 1886. They conformed to every requirement of the statute, if their judgment gave them the right to redeem. She refused the offer, and the present bill was filed to enforce their alleged right.
We hold, that the complainants’ judgment did not authorize them to redeem as judgment creditors, for two reasons: . First, their judgment was not such an one, as that under execution issued for its collection the lot in controversy could have been levied on and sold, even if the title had remained in McAlester & Jackson. To authorize redemption by a judgment creditor, the title of the defendant must have been such as that, in the absence of the sale from which redemption is sought, a valid sale of the property could be effected through an execution issued upon the judgment, under which the redemption is attempted to be made. Second, to collect a judgment against the firm in its common name, as complainants’ judgment was, out of real estate held by the several partners as tenants in common, as the lot in controversy was held, it was necsssary to convert the realty — the lot — into personal assets, with all the attributes of personal property. This would preclude all right to redeem, for, under the statute, only real estate can be the subject of redemption. We can not treat the lot as personalty, so as to fix its liability to complainants’ judgment, and at the same time regard it as realty, so as to authorize its redemption under the statute.
If the judgment had been against the several partners, as a firm, the difficulties above pointed out would not have arisen. An execution on such judgment would have authorized the seizure of the partnership effects, and also the property of each individual partner. This would have included the several interests of the tenants in common, and would have embraced the entire legal title.—Dollins v. Pollock, 89 Ala. 351.
The decree of the chancellor is reversed, and a decree here rendered dismissing complainants’ bill, at their costs.
Eeversed and rendered.